PER CURIAM.
We find no abuse of discretion or reversible error as concerns the award of only $6,000.00 in lump sum alimony to the husband.
Considering the gross disparity in the financial circumstances of the parties, we are of the opinion that the trial court erred in denying the husband’s claim for attorney’s fees. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Johns v. Johns, 423 So.2d 443 (Fla. 4th DCA 1982).
We affirm in part; reverse in part; and remand for further proceedings consistent herewith.
HERSEY, C.J., and WALDEN and GUNTHER, JJ., concur.